Case: 11-30198   Document: 00511788695   Page: 1   Date Filed: 03/14/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                 March 14, 2012

                                  No. 11-30198                     Lyle W. Cayce
                                                                        Clerk

ERROL HOUSTON, JR.,

                                           Plaintiff - Appellant

v.

CITY OF NEW ORLEANS; LEON CANNIZZARO, District Attorney for the
Parish of Orleans; WARREN J. RILEY, Superintendent of the New Orleans
Police Department,

                                           Defendants - Appellees



                  Appeal from the United States District Court
                     for the Eastern District of Louisiana



Before BARKSDALE, GARZA, and ELROD, Circuit Judges.
RHESA HAWKINS BARKSDALE, Circuit Judge:
        In this action under, inter alia, 42 U.S.C. § 1983, Errol Houston, Jr.,
claims defendants violated his Fourteenth Amendment rights (to keep and bear
arms, incorporated from Second Amendment, and to due process) by retaining
his lawfully-seized firearm after the district attorney refused charges. The
action was dismissed under Federal Rule of Civil Procedure 12. AFFIRMED.
   Case: 11-30198    Document: 00511788695      Page: 2   Date Filed: 03/14/2012



                                  No. 11-30198

                                        I.
      As noted, dismissal was under Rule 12, as also discussed infra.
Accordingly, the facts that follow are from the allegations in Houston’s
complaint.
      Houston was arrested by New Orleans police officers on 5 July 2008.
Pursuant to that arrest, Houston’s firearm, a Glock 22 .40-caliber pistol, was
seized. Approximately a month later, the district attorney entered nolle prosequi
(abandonment of prosecution) on the charges against Houston.
      Almost a year after his arrest, and following his requests for the return of
his firearm being denied by the district attorney’s office and the police
department, Houston filed this action on 2 July 2009, claiming, inter alia,
violations of the right to keep and bear arms and of due process, and seeking
primarily the return of his firearm. Houston alleged he had been informed that
the new district attorney had implemented a policy of not returning firearms
seized during arrests.
      Just over a month later, Houston again was arrested by New Orleans
police officers. He was informed that a warrant for his arrest, on the charge of
illegal possession of a firearm, had issued at the request of the new district
attorney on 5 July, three days after this action was filed. That charge was also
“nolle prossed”. In an amended complaint, Houston added claims for retaliation
and unlawful arrest.
      Regarding the district attorney, Houston’s right-to-keep-and-bear-arms
and due-process claims were dismissed under Rule 12(b)(6) (failure to state
claim). Subsequently, those claims against New Orleans and a former police
superintendent were also dismissed, under Rule 12(c) (judgment on pleadings).
      In so ruling regarding the Second Amendment and the district attorney,
the district court concluded retention of the firearm was “reasonable . . . because
firearms are needed as evidence in instituting criminal prosecution” and,

                                        2
   Case: 11-30198   Document: 00511788695      Page: 3   Date Filed: 03/14/2012



                                  No. 11-30198

“[f]urthermore”, that “[Houston] does not have a Second Amendment right to the
particular firearm seized”. Order and Reasons, at 7 (20 Sept. 2010). In its
subsequent dismissal of that Second Amendment claim against New Orleans
and the former police superintendent, the court further ruled: “law enforcement
has a compelling interest in seizing weapons pursuant to a lawful arrest and as
evidence of crimes”; and, “law enforcement narrowly tailors such seizures to
those firearms involved in crimes and those firearms in possession of arrestees”.
Order and Reasons, at 9 (10 Dec. 2010).
      For the due-process claim, the court ruled the firearm’s retention did not
violate due process because, inter alia: the firearm was “not a basic necessity of
life”; defendants had an important interest in preserving evidence; and, Houston
had not alleged he had exhausted state-law remedies, such as a contradictory
motion (motion the non-moving party is likely, or should have the opportunity,
to contest) for return of his firearm. Order and Reasons, at 9-10 (20 Sept. 2010);
Order and Reasons, at 9 (10 Dec. 2010).
                                       II.
      In district court, following the dismissal of his Second Amendment and
due-process claims, Houston dismissed voluntarily his retaliation and unlawful-
arrest claims. At issue are only those concerning the Second Amendment and
due process.
      Although both district court decisions noted factual allegations contained
not in the complaint, but in the parties’ memoranda for the motions, “matters
outside the pleadings [were not] presented to . . . the court”. Fed. R. Civ. P.
12(d). And, consistent with that, both decisions stated the issue as “whether
[Houston] has alleged sufficient facts to show that Defendants deprived [him] of
his constitutional rights”. (Emphasis added.) For these and other reasons, the
decisions were Rule 12 dismissals, not Rule 56 summary judgments.



                                        3
   Case: 11-30198    Document: 00511788695      Page: 4    Date Filed: 03/14/2012



                                  No. 11-30198

      Rule 12(b)(6) and 12(c) dismissals are reviewed de novo. E.g., Jebaco, Inc.
v. Harrah’s Operating Co., 587 F.3d 314, 318 (5th Cir. 2009). All well-pleaded
facts are accepted as true and viewed in the light most favorable to Houston.
E.g., Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir.
2011).   Viewing the facts, as pleaded, in that light, a motion to dismiss for
failure to state a claim or for judgment on the pleadings should not be granted
if the complaint provides “enough facts to state a claim to relief that is plausible
on its face”. Jebaco, Inc., 587 F.3d at 318 (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007)).
                                        A.
      The Second Amendment provides for “the right of the people to keep and
bear Arms”. U.S. Const. amend. II. That right belongs to the individual, and
“central” to it is the “core lawful purpose of self-defense”. District of Columbia
v. Heller, 554 U.S. 570, 628-30 (2008). The Amendment is “fully applicable to the
States” through the Fourteenth Amendment because the right to keep and bear
arms is “fundamental to our scheme of ordered liberty”. McDonald v. City of
Chicago, 130 S. Ct. 3020, 3026, 3036 (2010) (emphasis omitted).
      Houston urges strict-scrutiny review of defendants’ alleged policy of
retaining seized firearms. See, e.g., San Antonio Indep. Sch. Dist. v. Rodriguez,
411 U.S. 1, 16 (1973) (“strict judicial scrutiny [has been found] appropriate in
reviewing legislative judgments that interfere with fundamental constitutional
rights”). Before reaching that level-of-review question, however, whether the
Second Amendment encompasses the claimed right must be decided. Heller v.
District of Columbia, No. 10-7036, 2011 WL 4551558, at *5 (D.C. Cir. 4 Oct.
2011); Ezell v. City of Chicago, 651 F.3d 684, 701-02 (7th Cir. 2011); United
States v. Chester, 628 F.3d 673, 680 (4th Cir. 2010); United States v. Reese, 627
F.3d 792, 800-01 (10th Cir. 2010); United States v. Marzzarella, 614 F.3d 85, 89
(3d Cir. 2010). But see Nordyke v. King, 644 F.3d 776, 783 (9th Cir. 2011) (“The

                                         4
   Case: 11-30198    Document: 00511788695      Page: 5   Date Filed: 03/14/2012



                                  No. 11-30198

Supreme Court’s reasoning in Heller and McDonald suggests that heightened
scrutiny does not apply unless a regulation substantially burdens the right to
keep and to bear arms for self-defense.” (emphasis added)). Put another way, if
defendants’ alleged evidence-retention policy does not “impose[] a burden on
conduct falling within the scope of the Second Amendment’s guarantee”, our
inquiry is complete. Marzzarella, 614 F.3d at 89.
      Just as some regulation of speech–e.g., of obscenity and defamation–is
“outside the reach” of the First Amendment, so, too, is some regulation of
firearms outside the reach of the Second. Ezell, 651 F.3d at 702 (quoting United
States v. Stevens, 130 S. Ct. 1577, 1584-85 (2010)). See also Heller, 554 U.S. at
626-27, 627 n.26 (noting “the right secured by the Second Amendment is not
unlimited” and listing “presumptively lawful” regulations). The right protected
by the Second Amendment is not a property-like right to a specific firearm, but
rather a right to keep and bear arms for self-defense. See Heller, 554 U.S. at
628-30.
      Houston has not alleged defendants prevented his “retaining or acquiring
other firearms”. Walters v. Wolf, 660 F.3d 307, 318 (8th Cir. 2011) (holding no
Second Amendment violation when plaintiff’s firearm was not returned after
court dismissed criminal charge against him). Therefore, he has not stated a
violation of his Second Amendment right to keep and bear arms.
                                        B.
      The Due Process Clause of the Fourteenth Amendment provides: “[N]or
shall any State deprive any person of life, liberty, or property, without due
process of law”. U.S. Const. amend. XIV, § 1. To state a due-process claim,
Houston must allege: he has a property interest in the firearm; and, he has been
deprived of that interest without due process of law. E.g., Gentilello v. Rege, 627
F.3d 540, 542 (5th Cir. 2010). Property interests are “defined by existing rules
or understandings that stem from an independent source such as state law”. Bd.

                                        5
   Case: 11-30198    Document: 00511788695      Page: 6   Date Filed: 03/14/2012



                                  No. 11-30198

of Regents v. Roth, 408 U.S. 564, 577 (1972). “Once it is determined that due
process applies, the question remains what process is due.” Morrissey v. Brewer,
408 U.S. 471, 481 (1972).
      Determining “what process is due” generally requires consideration of: the
private interest affected; the risk of erroneous deprivation and the probable
value of additional or substitute procedures; and, the government interest,
including the burden of additional or substitute procedures.          Mathews v.
Eldridge, 424 U.S. 319, 335 (1976). “The fundamental requirement of due
process is the opportunity to be heard at a meaningful time and in a meaningful
manner.” Id. at 333 (internal quotation marks omitted).
      Pursuant to accepting as true the well-pleaded fact in the complaint that
Houston owns the seized firearm, he has alleged a deprivation of a property
interest. Defendants maintain Houston did not allege that the deprivation has
occurred without due process, however, because he did not allege he utilized the
below-described procedure that could have afforded him a meaningful
opportunity to be heard. Houston contends he nevertheless stated a due-process
claim, without alleging he utilized that procedure, because, as a matter of law:
the procedure was not available to him; or, in the alternative, due process
required defendants to notify him of the procedure.
                                        1.
      Louisiana Revised Statutes § 15:41(C) provides, in relevant part: “Where
the release of seized property is sought by a person claiming to be the owner, it
shall be released only upon motion contradictorily with the clerk of court”.
Houston contends, as he did in district court, that the procedural remedy
afforded by § 15:41 is unavailable where the seized property is a firearm.
Houston maintains § 15:41 (disposition of seized property) is displaced by
Louisiana Revised Statutes § 40:1798 (disposition of seized firearms), which
applies to law enforcement, because the former is prefaced, “If there is a specific

                                        6
   Case: 11-30198    Document: 00511788695      Page: 7    Date Filed: 03/14/2012



                                  No. 11-30198

statute concerning the disposition of the seized property, the property shall be
disposed of in accordance with the provisions thereof”. La. Rev. Stat. § 15:41(A).
But the plain language of the mandate to law enforcement contained in
§40:1798–which contains no procedural remedy for the owner of the seized
property–does not preclude the remedy under § 15:41(C).
      Instead, the better reading is that § 40:1798 displaces only § 15:41(B): “If
there is no such specific statute, the following governs the disposition of property
seized . . . .” La. Rev. Stat. §15:41(B) (emphasis added) (instructing property be
returned, sold, transferred, or destroyed). See also Foster v. Graves, No. 09-0657-
JJB-CN, 2010 WL 3724314 (M.D. La. 10 Aug. 2010) (Mag. J. Rep. & Rec.)
(plaintiff sought return of seized firearms by § 15:41 motion), adopted, 2010 WL
3724195 (M.D. La. 16 Sept. 2010); State v. Baynes, 678 So. 2d 959 (La. Ct. App.
1996) (same), overruled on other grounds by In re Matter Under Investigation, 15
So. 3d 972 (La. 2009); State v. Feeback, 434 So. 2d 466 (La. Ct. App. 1983)
(same).
                                         2.
      In the alternative, Houston maintains: “[T]he Due Process clause requires
that the [district attorney] advise Houston not only of his right to petition for
recovery of his firearm, but also of the manner in which such petition may be
submitted”. For that proposition, Houston cites Ford v. Turner, 531 A.2d 233
(D.C. 1987), which held plaintiff, an administratrix seeking the return of her
deceased sister’s firearms, was not given “notice reasonably calculated, under all
the circumstances, to apprise [her] of the pendency of the action and afford [her]
an opportunity to present [her] objections”. Id. at 236 (quoting Mullane v. Cent.
Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). In Ford, the police did not
notify plaintiff of the initial seizure. Id. at 237. Nor did the D.C. Code provide
constructive notice of plaintiff’s right to contest the seizure because there were
numerous statutes, with varying provisions, applicable to seized property. Id.

                                         7
   Case: 11-30198   Document: 00511788695      Page: 8   Date Filed: 03/14/2012



                                  No. 11-30198

      In contrast, Houston obviously had notice of the seizure of his firearm and
the reason(s) for its being seized. Beyond that, defendants were “under no
constitutional obligation to provide notice to the plaintiff of [the means for
seeking return of his property]”. Baird v. Holton, No. 10-0451 (BAH), 2011 WL
3663753, at *4 (D.D.C. 22 Aug. 2011) (holding due process did not require
defendant, after criminal proceeding, to notify plaintiff of criminal procedure by
which he could move for return of property). See also Leyland v. Edwards, 797
F. Supp. 2d 7 (D.D.C. 2011) (same). Similar to Baird and Leyland, 797 F. Supp.
2d at 11 n.5–where “the criminal proceeding in which Plaintiff was being
prosecuted is governed by the Superior Court’s Rules of Criminal Procedure [in
the District of Columbia], and [D.C.] Rule 41(g) outlines the procedure by which
seized items may be returned”–the provision outlining the procedural remedy
available to Houston is found in the “Criminal Procedure” title and the “Code of
Criminal Procedure Ancillaries” chapter of the Louisiana Revised Statutes.
Moreover, the notes to the Rule of Criminal Procedure governing the disposition
of seized property cross-reference § 15:41. La. Code Crim. Proc. Ann. art. 167
(West, Westlaw through 2011 Reg. Sess.).
      The earlier-cited Walters v. Wolf, 660 F.3d 307 (8th Cir. 2011), recently
decided a case similar to the one at hand. In Walters, plaintiff claimed a city in
Missouri and its police chief violated, inter alia, due process by refusing his
informal requests for his seized firearm after a state court dismissed the charge
against him. Id. at 309-10. The Eighth Circuit agreed, reasoning: the Mathews
analysis, described supra, usually requires “some kind of a hearing before the
State deprives a person of liberty or property”, id. at 312 (quoting Zinermon v.
Burch, 494 U.S. 113, 127 (1990) (emphasis in original)); and, the “pivotal
deprivation” was defendants’ refusal to return the firearm after the charge was
dismissed, id. at 315. The summary judgment for defendants was vacated, based



                                        8
   Case: 11-30198    Document: 00511788695      Page: 9    Date Filed: 03/14/2012



                                  No. 11-30198

on the court’s holding: “[R]elegation to a post-hoc state tort action to address the
deprivation is inherently insufficient”. Id.
      Unlike in Louisiana, the Missouri statute governing disposition of seized
property does not afford a procedural remedy to owners of “weapons seized by
an officer incident to an arrest”. Mo. Rev. Stat. § 542.301.1(2). Rather, the only
available remedy for the owner of a seized firearm is a separate action for
replevin. Lathon v. City of St. Louis, 242 F.3d 841, 844 (8th Cir. 2001); Elam v.
Dawson, 156 S.W.3d 807, 809 n.2 (Mo. Ct. App. 2005); Castelli v. City of
Bridgeton, 792 S.W.2d 909, 910 (Mo. Ct. App. 1990). In Louisiana, on the other
hand, the owner of a seized firearm may request its return simply by filing a
contradictory motion in the criminal proceeding. La. Rev. Stat. § 15:41(C). See
also Matter Under Investigation, 15 So. 3d at 984 (“a motion for return of
property filed pursuant to La. R.S. 15:41 is part and parcel of a criminal
proceeding”).
      As discussed, under Louisiana law, the proper remedy for seeking the
return of seized property is to file a motion under § 15:41. See Leyland, 797 F.
Supp. 2d at 10 (“the proper remedy for seeking the return of such property [in
the District of Columbia] is to simply file a motion under Rule 41(g)”). Houston’s
complaint does not allege that he has done so; and, his justifications, as a matter
of law, for not so alleging fail. Accordingly, he has not stated a due-process
claim.
                                        III.
      For the foregoing reasons, the judgment is AFFIRMED.




                                         9
  Case: 11-30198    Document: 00511788695       Page: 10   Date Filed: 03/14/2012



                                  No. 11-30198

JENNIFER WALKER ELROD, Circuit Judge, dissenting:
      In holding that Houston’s claim does not implicate the Second
Amendment, the majority contravenes the Supreme Court’s recent decisions in
District of Columbia v. Heller, 554 U.S. 570 (2008), and McDonald v. City of
Chicago, 130 S. Ct. 3020 (2010). As several of our sister circuits have recognized,
Heller and McDonald dictate that the scope of the Second Amendment be
defined solely by reference to its text, history, and tradition. Yet without textual
exegesis or historical evidence, the majority concludes that Houston’s claimed
right to his firearm falls outside the scope of Second Amendment protection. In
reaching this conclusion, it holds that the Second Amendment does not protect
an individual’s “property-like right to a specific firearm” unless the government
has prevented him from “retaining or acquiring other firearms.” This exception
to the Second Amendment cannot be reconciled with Heller and McDonald.
      Given my conclusion that Houston’s claim implicates the Second
Amendment, I must reach the question of what test courts should apply in
evaluating Second Amendment claims, an open question in this circuit. In
applying Heller and McDonald, most of our sister circuits have adopted a two-
step approach to Second Amendment claims, step one of which is to determine
whether the regulated activity falls within the scope of the Amendment—an
exclusively textual and historical inquiry—and step two of which is to apply
some level of heightened scrutiny (strict or intermediate) to regulations of
Second Amendment-protected activity. Recently, however, Judge Kavanaugh
of the D.C. Circuit has articulated an alternative approach, which dispenses
with step two on the ground that Heller and McDonald rule out scrutiny
analysis. In my view, unless and until the Supreme Court says differently,
Judge Kavanaugh is correct that “Heller and McDonald leave little doubt that
courts are to assess gun bans and regulations based on text, history, and
tradition, not by a balancing test such as strict or intermediate scrutiny.” Heller

                                        10
  Case: 11-30198    Document: 00511788695     Page: 11   Date Filed: 03/14/2012



                                  No. 11-30198

v. Dist. of Colum., — F.3d —, 2011 WL 4551558, at *23 (D.C. Cir. Oct. 4, 2011)
(Kavanaugh, J., dissenting). The parties have not addressed whether the
district attorney’s policy is sufficiently rooted in the Second Amendment’s text,
history, and tradition. I would remand for the district court to consider that
question in the first instance.
      I also disagree with the majority’s procedural due process analysis.
Without any discussion or citation to relevant authority, the majority imposes
the novel requirement that a well-pleaded due process claim must include an
allegation that the plaintiff has attempted to vindicate his interest through the
available judicial remedy provided by the state—the very remedy that Houston
challenges as constitutionally inadequate. I would adhere to settled procedural
due process principles and hold that Houston has stated a due process claim.
Louisiana’s postdeprivation judicial remedy is inadequate because this case does
not fall within the Paratt v. Taylor exception to the general rule that “the
Constitution requires some kind of a hearing before the State deprives a person
of liberty or property.” Zinermon v. Burch, 494 U.S. 113, 127 (1990).
                                       I.
      Heller and McDonald make clear that courts may consider only the text
and historical understanding of the Second Amendment when delimiting the
Amendment’s scope. The Supreme Court explained in Heller that it would
require “an exhaustive historical analysis” to delineate “the full scope of the
Second Amendment.” 554 U.S. at 626. While declining that undertaking, the
Heller Court identified as permissible several types of “longstanding” regulatory
measures. Id. at 626–27. Heller then looked to “historical tradition” alone to
reach its conclusion that the government may ban certain classes of “dangerous
and unusual weapons.” Id. at 627. Accordingly, the Court interpreted its prior
decision in United States v. Miller, 307 U.S. 174 (1939), as establishing “only
that the Second Amendment does not protect those weapons not typically
possessed by law-abiding citizens for lawful purposes, such as short-barreled
  Case: 11-30198    Document: 00511788695      Page: 12   Date Filed: 03/14/2012



                                  No. 11-30198

shotguns,” because “[t]hat accords with the historical understanding of the
scope of the right.” Heller, 554 U.S. at 625. In summing up its methodological
approach, the Court emphasized that “[c]onstitutional rights are enshrined with
the scope they were understood to have when the people adopted them, whether
or not future legislatures or (yes) even future judges think that scope too broad.”
Id. at 634–35. The Court then reiterated that exceptions to the scope of the
Second Amendment depend on “historical justifications.” Id. at 635. Two years
later in McDonald, the Court confirmed its historical approach, reassuring state
governments that Heller “did not cast doubt on [certain categories of]
longstanding regulatory measures.” 130 S. Ct. at 3047 (controlling opinion of
Alito, J.).
       Several of our sister circuits have recognized that Heller and McDonald
require a textual and historical approach to the Second Amendment’s scope.
See Ezell v. City of Chi., 651 F.3d 684, 702–03 (7th Cir. 2011) (under Heller and
McDonald, some gun regulations are categorically beyond the scope of the
Second Amendment because they regulate activity unprotected by the right to
keep and bear arms as publicly understood at the time of ratification); United
States v. Chester, 628 F.3d 673, 678 (4th Cir. 2010) (Heller established that
“determining the limits on the scope of the [Second Amendment] right is
necessarily a matter of historical inquiry”); United States v. Rene E., 583 F.3d
8, 12 (1st Cir. 2009) (Heller “identified limits deriving from various historical
restrictions on possessing and carrying weapons. . . . These restrictions, as well
as others similarly rooted in history, were left intact by the Second Amendment
and by Heller.”). But see Nordyke v. King, 644 F.3d 776, 783 (9th Cir. 2011)
(“heightened scrutiny does not apply unless a regulation substantially burdens
the right to keep and to bear arms for self-defense”). The fundamental flaw in
the majority’s analysis is its failure to confine itself to text and history in
determining the scope of the Second Amendment, as Heller and McDonald
  Case: 11-30198       Document: 00511788695          Page: 13      Date Filed: 03/14/2012



                                       No. 11-30198

require. Because the government has not marshaled any historical evidence
that the Second Amendment categorically does not protect particular firearms,
the majority errs in recognizing such an exception in this case.1
       McDonald provides yet another reason why today’s holding cannot be
correct.     McDonald emphatically rejected the notion that the Second
Amendment is “a second-class right, subject to an entirely different body of rules
than the other Bill of Rights guarantees.” 130 S. Ct. at 3044–48; see also Valley
Forge Christian Coll. v. Ams. United for Separation of Church and State, Inc.,
454 U.S. 464, 484 (1982) (“[W]e know of no principled basis on which to create
a hierarchy of constitutional values.”). Today’s holding cannot be squared with
this guiding principle. In the context of other enumerated constitutional rights,
an equivalent per se exception for particular exercises of the right at stake (so
long as other exercises of that right are permitted) would be intolerable.
Consider, for example, a court holding that the Free Speech Clause affords no
protection against the government preventing the publication of a particular
editorial in the New York Times because there are plenty of other newspapers
that might publish the piece. Or consider a court holding that the Fourth
Amendment is inapplicable to the unreasonable seizure of a specific automobile
so long as the government does not prevent the owner from borrowing, renting,
or purchasing a replacement vehicle.2 These examples should suffice to show the

       1
         The majority’s analogy to classes of speech that are unprotected by the First
Amendment further underscores the need for historical evidence to establish a categorical
exception. Only “historically unprotected” categories of speech are beyond the scope of the
First Amendment. United States v. Stevens, 130 S. Ct. 1577, 1586 (2010).
       2
         Indeed, the Supreme Court has expressly rejected this sort of reasoning in the First
Amendment context: “‘[O]ne is not to have the exercise of his liberty of expression in
appropriate places abridged on the plea that it may be exercised in some other place.’”
Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 556 (1975) (quoting Schneider v. State
of New Jersey, Town of Irvington, 308 U.S. 147, 163 (1939)). Heller itself rejected a strikingly
similar argument: “It is no answer to say . . . that it is permissible to ban the possession of
handguns so long as the possession of other firearms ( i.e., long guns) is allowed.” 554 U.S. at
629; see also Heller, 2011 WL 4551558, at *39 (“[T]hat’s a bit like saying books can be banned
because people can always read newspapers.”).
  Case: 11-30198        Document: 00511788695           Page: 14     Date Filed: 03/14/2012



                                        No. 11-30198

absurdity of courts recognizing categorical exceptions for each particular exercise
of those rights.3 In carving out such an exception from the Second Amendment,
today’s majority impermissibly treats the Amendment as a “second-class right.”
McDonald, 130 S. Ct. at 3044.
       Instead of undertaking the historical inquiry required by Heller and
McDonald, the majority relies entirely on Walters v. Wolf, 660 F.3d 307 (8th Cir.
2011), for its conclusion that Houston’s claimed right to his particular firearm
does not implicate the Second Amendment.4 Walters, however, emphasized that
it did not endorse the per se rule that the Second Amendment does not protect
particular firearms. Id. at 318 (“We do not foreclose the possibility that some
plaintiff could show that a state actor violated the Second Amendment by
depriving an individual of a specific firearm.”). Moreover, although Walters’s
Second Amendment holding is not entirely clear, it appears to be dependent, at
least in part, on the court’s prior determination that the plaintiff had stated a
valid procedural due process claim. Id. at 317 (“We believe Walters’s valid Due
Process claim addresses the gravamen of his complaint.”). Most importantly,
insofar as Walters does support the majority’s dismissive treatment of Houston’s
Second Amendment claim, we should not follow it. Like today’s holding, Walters
is at odds with the Supreme Court’s command that courts may consider only text
and history in determining the scope of the Second Amendment.




       3
          It bears emphasis that I include these examples not because I fear that today’s rule
will facilitate the adoption of equivalent exceptions to other Bill of Rights guarantees. Instead,
I include these examples to illustrate just how anomalous today’s holding is.
       4
        The majority also cites Heller for the proposition that “[t]he right protected by the
Second Amendment is not a property-like right to a specific firearm, but rather a right to keep
and bear arms for self-defense.” This citation is misleading, and Heller contains no such
statement. Heller unquestionably supports the second clause of the quoted sentence—that the
Second Amendment protects the right to keep and bear arms for self-defense—but provides
no support for the first clause. Rather, as discussed, the notion that the Second Amendment
does not protect specific firearms is incompatible with Heller.
  Case: 11-30198    Document: 00511788695      Page: 15   Date Filed: 03/14/2012



                                  No. 11-30198

      It is particularly unfortunate for our circuit to endorse the atextual,
ahistorical rule that the Second Amendment does not protect particular
firearms. In United States v. Emerson, 270 F.3d 203, 218–60 (5th Cir. 2001)
(Garwood, J.), after an extensive consideration of the text and historical
understanding of the Second Amendment, we held that the Amendment
“protects the right of individuals, including those not then actually a member of
any militia or engaged in active military service or training, to privately possess
and bear their own firearms.” We were the first circuit so to hold. See Parker
v. Dist. of Columbia, 478 F.3d 370, 380 (D.C. Cir. 2007) (“Federal appellate
courts have largely adopted the collective right model [of the Second
Amendment]. Only the Fifth Circuit has interpreted the Second Amendment to
protect an individual right.”). Heller vindicated Emerson. Yet today’s majority
flouts Heller and its imperative to consider only text and history in delimiting
the Second Amendment’s scope.
                                        II.
      The majority leaves for another day the question of what test applies to
Second Amendment claims. Unlike the majority, I must reach this question
because in my view Houston’s claim implicates the Second Amendment.
      Until recently, almost every circuit court to address this issue has framed
the question as a choice between intermediate and strict scrutiny. See, e.g.,
Heller, 2011 WL 4551558, at *8; Ezell, 651 F.3d at 701; Chester, 628 F.3d at
682; United States v. Reese, 627 F.3d 792, 801 (10th Cir. 2010); United States
v. Marzzarella, 614 F.3d 85, 96–97 (3d Cir. 2010). Judge Kavanaugh has
recently elucidated an alternative approach, explaining that the Supreme
Court’s rejection of an interest-balancing approach also rules out strict and
intermediate scrutiny—both forms of judicial balancing. Heller, 2011 WL
4551558, at *26–32 (Kavanaugh, J., dissenting). Judge Kavanaugh’s dissenting
opinion also carefully demonstrates that both Heller and McDonald repeatedly
emphasized the central role of text, history, and tradition in analyzing Second
  Case: 11-30198    Document: 00511788695       Page: 16   Date Filed: 03/14/2012



                                  No. 11-30198

Amendment claims. Id. at *23–32. Indeed, Heller “prospectively blessed
certain laws for reasons that could be (and were) explained only by history and
tradition, not by analysis under a heightened scrutiny test.” Id. at *30.
      For essentially the reasons articulated in Judge Kavanaugh’s convincing
dissent, I would hold that the proper test for evaluating Second Amendment
claims is as follows:
      Gun bans and gun regulations that are longstanding—or, put
      another way, sufficiently rooted in text, history, and tradition—are
      consistent with the Second Amendment individual right. Gun bans
      and gun regulations that are not longstanding or sufficiently rooted
      in text, history, and tradition are not consistent with the Second
      Amendment individual right.
Id. at *35. Because the parties have not briefed whether the district attorney’s
policy passes muster under this test, I would remand to the district court for
consideration of this question.
                                        III.
      With regard to Houston’s procedural due process claim, I do not agree
that Houston’s claim fails because he has not alleged that he has utilized the
judicial remedy provided by the state. The majority cites no authority for
imposing this novel requirement and offers no justification for why this case
requires us to announce this new rule. Thus, even assuming that the majority
is correct that Houston could have filed a motion in state court under La. Rev.
Stat. § 15:41(C) for the return of his firearm, that is irrelevant to the proper due
process analysis in this case. When Houston filed his complaint, he had no
reason to expect that his case would be thrown out for his failure to allege that
he has sought relief pursuant to the very state procedure that he alleges is
constitutionally inadequate.
      I would resolve this case by applying established due process principles.
Although the majority has not bothered to address the question, in my view, the
proper approach is to begin by resolving the parties’ dispute about whether to
  Case: 11-30198       Document: 00511788695         Page: 17     Date Filed: 03/14/2012



                                      No. 11-30198

classify § 15:41 as a predeprivation or postdeprivation remedy.5 The answer to
this question is not perfectly straightforward because § 15:41 allows for the filing
of a motion at any time, either before or after the district attorney “nolle
prossed” the charges against Houston. But the problem with classifying § 15:41
as a predeprivation remedy is that Houston could not have utilized § 15:41 to
challenge the government’s retention of his firearm after dropping charges until
Houston knew that the District Attorney actually dropped charges and refused
to return his firearm. Thus, I would analyze § 15:41 as a postdeprivation
remedy.
       Under the Supreme Court’s case law, postdeprivation remedies are only
adequate in the narrow circumstances governed by Parratt v. Taylor, 451 U.S.
527 (1981), which “represent[s] a special case of the general Mathews v. Eldridge
analysis.” Zinermon v. Burch, 494 U.S. 113, 128 (1990). Under the Parratt rule,
postdeprivation remedies are acceptable only where the deprivation results from
“a random and unauthorized act by a state employee” rather than “some
established state procedure.” Parratt, 451 U.S. at 541. In that circumstance,
because “the State cannot predict precisely when the loss will occur,” id., “the
State cannot be required constitutionally to do the impossible by providing
predeprivation process.” Zinermon, 494 U.S. at 129.
       This case is not governed by Paratt, but by the ordinary rule that “the
Constitution requires some kind of a hearing before the State deprives a person
of liberty or property.” Id. at 127. According to Houston’s complaint, the District
Attorney refused to return Houston’s firearm after dropping charges pursuant




       5
         The relevant deprivation of property occurred at the moment the District Attorney
dropped charges against Houston but decided to retain, rather than return, his firearm. There
was, of course, a prior deprivation when the government initially seized the weapon, but this
was lawful because the seizure was supported by probable cause. Only the second deprivation
is at issue. See Walters, 660 F.3d at 314–15 (distinguishing between these two distinct
deprivations).
  Case: 11-30198     Document: 00511788695        Page: 18    Date Filed: 03/14/2012



                                    No. 11-30198

to an “established state procedure.”6 Parratt, 451 U.S. at 541. Thus, the
deprivation was not “a random and unauthorized act by a state employee” that
would make it impossible for the state to predict the deprivation and afford
predeprivation process. Id. This conclusion also follows from this circuit’s case
law applying the Parratt rule. In Caine v. Hardy, the en banc court held that
Parratt bars a § 1983 procedural due process claim only if there are adequate
state postdeprivation procedures and each of the following conditions is present:
(1) “the deprivation must truly have been unpredictable or unforeseeable”;
(2) “pre-deprivation procedures must have been impotent to counter the state
actors’ particular conduct”; and (3) “the conduct must have been ‘unauthorized’
in the sense that it was not within the officials’ express or implied authority.”
943 F.2d 1406, 1413 (5th Cir. 1991) (en banc). Not one of these conditions is met
here.
        Even if § 15:41 is construed to be a predeprivation remedy, I still would
hold, under a straightforward application of Mathews v. Eldridge, 424 U.S. 319
(1976), that the district court erred in dismissing Houston’s procedural due
process claim. In my judgment, the district court undervalued the private
interest and overvalued the government’s interest.                The district court
downplayed the weight of the private interest by reasoning that gun possession
“is not a basic necessity of life, such as [welfare benefits] or employment.” But
this analysis fails to account for the Supreme Court’s description of the Second
Amendment right to gun ownership as “fundamental,” McDonald, 130 S. Ct. at
3037, and the reality that, in certain situations, an individual’s ability to utilize
a firearm in self-defense will be nothing less than a matter of life or death. See
Heller, 554 U.S. at 599 (individual self-defense is the “central component” of the
Second Amendment). The district court also gave significant weight to the

        6
        Houston alleges that “[o]n approximately November 24, 2008, Mr. Houston was told
that the new District Attorney, Defendant Cannizzaro, had implemented a new policy
providing that firearms seized during arrests would not be returned.” At oral argument,
counsel for the district attorney reaffirmed this policy.
  Case: 11-30198    Document: 00511788695       Page: 19   Date Filed: 03/14/2012



                                  No. 11-30198

government’s “important interest in preserving evidence of crimes.” There is
no doubt that this is a powerful interest, but in my view it loses some of that
strength where, as here, the government has dropped charges, has expressed no
interest in re-indicting Houston, and has given no other indication of a need to
retain the firearm. If, in a particular case, the government does still have a
strong interest in preserving the firearm as evidence (for example, if the weapon
is also evidence of another crime for which charges or an investigation are
pending), it may assert that interest at the due process hearing.
      In sum, I would hold that Houston has stated a due process claim because
the postdeprivation judicial remedy provided for in § 15:41 is inadequate under
these circumstances. If Houston prevailed on the merits of that claim, I would
leave it to the district court, in the first instance, to grapple with what specific
procedures the state must provide.
                                        IV.
      “Constitutional rights are enshrined with the scope they were understood
to have when the people adopted them, whether or not future legislatures or
(yes) even future judges think that scope too broad.” Heller, 554 U.S. at 634–35.
As lower court judges, our narrow province in constitutional adjudication is to
faithfully apply the Constitution as interpreted by the Supreme Court. Because
today’s decision runs afoul of Heller, McDonald, and Zinermon—all binding
Supreme Court precedents—and our en banc precedent in Caine, I respectfully
dissent.